Citation Nr: 1806929	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to April 1997, March 2005 to September 2005, January 2006 to September 2006, and October 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   


FINDING OF FACT

In a September 2017 written statement, which is associated with the record, the Veteran expressed her desire to withdraw the issue on appeal.


CONCLUSION OF LAW

In a September 2016 written statement, the Veteran withdrew the appeal for entitlement to service connection for diabetes mellitus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction when there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision, either in writing or on the record at a hearing.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2017).

In September 2017, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that she did not wish to continue the appeal as to the only claim on appeal, entitlement to service connection for diabetes mellitus.  In the September 2017 statement, the Veteran stated that she wished to discontinue her formal appeal.  Correspondingly, the Veteran's October 2017 hearing was designated as cancelled by the Veteran. 

As the Veteran has properly withdrawn the substantive appeal with respect to entitlement to service connection for diabetes mellitus, the Board does not have jurisdiction to decide any appeal for that benefit.  Therefore, that appeal must be dismissed.  38 C.F.R. § 20.204 (2017).


ORDER

The appeal of entitlement to service connection for diabetes mellitus is dismissed. 





____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


